t c memo united_states tax_court alice m beagles petitioner v commissioner of internal revenue respondent docket no filed date alice m beagles pro_se gary m slavett for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice of final_determination granting in part and denying in part petitioner’s claim to abate interest on income_tax liabilities for and pursuant to sec_6404 after concessions the sole issue for decision is whether the - - failure to abate the balance of the interest was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in pacific palisades california at the time that she filed her petition during and petitioner and her husband robert beagles the beagles were limited partners in jackson associates jackson the beagles purchased their limited_partnership_interest in jackson for dollar_figure in jackson was a limited_partner in wilshire west associates wilshire west during and wilshire west was one of approximately coal programs that were sponsored by swanton corp a delaware corporation and were structured identically as either joint ventures or limited_partnerships both jackson and wilshire west were partnerships subject_to the procedures of the tax equity fiscal responsibility act of publaw_97_248 96_stat_324 tefra provisions found in internal_revenue_code sections - the beagles jointly filed form sec_1040 u s individual_income_tax_return for and on the return for schedule e supplemental income schedule the beagles deducted a net_loss of dollar_figure relating to jackson the schedule_k-1 partner’s share of income credits deductions etc from jackson for however was not received by the beagles until after they had filed their return for the schedule_k-1 from jackson to the beagles reported an ordinary_loss of dollar_figure for that amount was claimed by the beagles on a form 1040x amended u s individual_income_tax_return for filed in date donald j kuehne kuehne was the tax_matters_partner tmp for wilshire west for and john r jackson was the tmp for jackson for and sometime prior to date the internal_revenue_service irs began an examination of wilshire west for under the tefra_audit procedures and sometime prior to date the irs began an examination of wilshire west for forms 872-p consent to extend the time to assess tax attributable to items of a partnership for wilshire west for and were duly executed by kuehne for wilshire west at about the time that the beagles invested in jackson programs promoted by norman swanton swanton were being investigated by the irs although some civil investigation of q4e- these programs had commenced this investigation was suspended pending a criminal investigation of swanton ultimately the department of justice declined prosecution thirty partnerships that were involved in the swanton programs were formed prior to and including wilshire west were formed subsequent to the effective date of tehfra test cases for litigation of the swanton coal programs in the tax_court were selected in two cases docketed in trial commenced on date a second trial began in date an opinion on the merits of the swanton coal programs for years prior to the years in issue was filed date both the trial and the trial involved pre-tefra cases after the trial was concluded irs lawyers began processing the tefra cases involving the swanton coal programs on date the irs sent to wilshire west and its tmp kuehne a notice of final_partnership_administrative_adjustment fpaa a petition was filed in response to the fpaa by kuehne and was docketed in the tax_court as no as of the time of this opinion decision still has not been entered in the wilshire west case because one or more of the partners has pursued the litigation however on date a closing_agreement was entered into on behalf of jackson the closing_agreement provided in part the portion of the taxpayer’s deficiency for the taxable years and attributable to the claimed partnership losses is a substantial_underpayment attributable to tax_motivated_transactions under sec_6621 accordingly the annual rate of interest payable on the taxpayer’s income_tax for the taxable years and shall be percent of the adjusted rate established under sec_6621 the percent interest rate applies to interest accruing after date the taxpayer is not liable for any additions to tax pursuant to sec_6653 a or a for the portion of the taxpayer’s deficiencies which are based on the disallowances of the partnership’s losses and credits in any taxable years the taxpayer is not liable for any other penalties or additions to tax in any taxable_year with respect to its interest on date the irs mailed a letter with enclosures to the beagles explaining how the adjustments that were made during the examination of wilshire west affected their individual tax returns for and on date the irs assessed a deficiency of dollar_figure for and dollar_figure for against the beagles resulting from the adjustments made to wilshire west that passed through to jackson and then to the beagles the deficiencies resulted from disallowance of losses claimed by the beagles from jackson in excess of dollar_figure the dollar_figure amount was allowed as a deduction in equal to one-half of the beagles’ cash investment on date the beagles requested abatement of the interest of dollar_figure that had accrued on their tax_liability for and at that time robert beagles was terminally -- - ill on date the irs appeals_office sent to petitioner a letter of partial allowance--final determination that determination stated our final_determination is to allow part of your request for an abatement of interest we can allow an abatement for the period from date to date we regret that we have to deny the balance of your abatement of interest request for the reason s stated below we did not find any errors or delays on our part that merit the abatement of interest in our review of available records and other information for the period from date to date opinion sec_6404 provides in pertinent part that the commissioner may abate the assessment of interest on any deficiency if the interest is attributable to an error or delay by an officer_or_employee of the irs acting in his official capacity in performing a ministerial_act amendments to sec_6404 in do not apply to this case because they apply only to interest accruing with respect to deficiencies or payments for tax years beginning after date this court may order abatement where the commissioner abuses his discretion by failing to abate interest sec_6404 in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without - jj - sound basis in fact or law woodral v commissioner t1t c in view of the partial allowance of petitioner’s claim_for_abatement it is necessary to address only those periods in which interest accrued between date and date and subseguent to date an understanding of the earlier period however requires an explanation of other events occurring during the period for which abatement was allowed by the appeals_office the period from date to date is explained by the chronology in our findings_of_fact and petitioner has not argued that unnecessary or unexplained delay occurred during that period petitioner is concerned primarily by the failure of the irs to notify her and her husband of the deficiencies in tax for and during the time that tefra proceedings were pursued through the tmps of jackson and wilshire west in that regard it is necessary to understand the parameters of litigation over swanton coal shelter programs much of the background was explained by the testimony of moira sullivan an attorney for the irs charged with responsibility for the litigation documents concerning the swanton cases were lost as a result of the destruction of the world trade center on date other explanations are found in two opinions of this court rendered in swanton coal program cases --- - processing of the many civil partnership cases arising out of the coal programs in which the beagles invested was initially delayed during a criminal investigation of the promoter swanton as we said in 113_tc_206 affd 9_fedappx_700 9th cir it has long been the policy of the i r s to defer civil assessment and collection until the completion of criminal proceedings 693_f2d_298 3d cir affd 464_us_386 this policy is predicated on various considerations the often-cited reason is potential conflict between avenues of civil and criminal discovery if parallel civil and criminal cases proceed compare 307_f2d_478 5th cir with 252_f2d_268 6th cir affg tcmemo_1956_187 but there are other considerations such as where a party or witness may be put in a situation of testifying when the testimony may be incriminating see 397_us_1 there is also the confusion inherent in two cases that are proceeding concurrently it is for these reasons that generally the courts have held the civil_action in abeyance while the criminal prosecution goes forth see id pincite n see also united_states v bight thousand bight hundred and fifty dollars dollar_figure in 461_us_555 where the supreme court held that the delay by the united_states in instituting a civil forfeiture action pending resolution of criminal charges was reasonable here after the criminal investigation was concluded without an indictment trial commenced in unfortunately the litigation process was disrupted because the testimony of swanton was stricken for violation of rule dealing with exclusion of witnesses see 92_tc_1349 --- - different test cases were agreed to and were the subject of the trial in and an opinion was rendered in in kelley v commissioner tcmemo_1993_495 the court found in those cases that the taxpayers were not entitled to deductions that had been claimed in through in relation to the swanton coal programs and were liable for increased interest rates under sec_6621 as well as for penalties for negligence petitioner is concerned because she was unaware of the litigation that was going on in this court petitioner argues that respondent’s failure to notify her about the deficiency resulted in her incurring extraordinary interest under sec_6621 under the tefra procedures however the tmp is responsible for giving various notices to the limited partners see sec_6223 section f expressly states sec f failure of tax_matters_partner etc to fulfill responsibility does not affect applicability of proceeding --the failure of the tax_matters_partner a pass-thru_partner the representative of a notice_group or any other representative of a partner to provide any notice or perform any act required under this subchapter or under regulations prescribed under this subchapter on behalf of such partner does not affect the applicability of any proceeding or adjustment under this subchapter to such partner petitioner was not a person entitled to notice under any special statutory provision see eg taylor v commissioner tcmemo_1992_219 pass through partners in a partnership that is a partner in another entity are not entitled to receive copies of -- - partnership proceeding notices from the irs the failure to give such notices therefore is not an error requiring abatement of interest although it may provide no comfort to petitioner the delays experienced in processing her case were not unusual during the period from to a large number of tax_shelter cases were filed in this court during the late 1970s and early 1980s as a result of tax_shelter programs such as those promoted by swanton the large number of cases led to specialized responses by the irs by the court and by congress the response of congress included the increased rate of interest accruing under former sec_6621 applicable to deficiencies attributable to tax-motivated transactions as explained in h rept pincite c b vol the provision is effective with respect to interest accruing after date regardless of the date the return was filed the conferees note that a number of the provisions of recent legislation have been designed in whole or in part to deal with the tax_court backlog examples of these provisions are the increased damages assessable for instituting or maintaining tax_court proceedings primarily for delay or that are frivolous or groundless sec_6673 the adjustment of interest rates sec_6621 the valuation_overstatement and substantial_understatement penalties sec_6659 and sec_6661 and the tax straddle rules sec_1092 and sec_1256 the conferees believe that with this amendment the congress has given the tax_court sufficient tools to manage its docket and that the responsibility for effectively managing that docket and reducing the backlog now lies with the tax_court the positive response that the court has made to several recent gao recommendations is encouraging and the conferees expect the court to implement swiftly these and other appropriate management initiatives the conferees also note favorably the steps the court has begun to take in consolidating similar tax_shelter cases and dispensing with lengthy opinions in routine tax protestor cases the court should take further action in these two areas as well as to assert without hesitancy in appropriate instances the penalties that the congress has provided the internal_revenue_service also has significant responsibilities in reducing the tax_court backlog the service’s settlement policy should be fair and flexible and only appropriate cases should be litigated although in the recent past the service has offered to settle many tax_shelter cases by permitting taxpayers to deduct out of pocket expenses the service no longer routinely offers this as a settlement this is a constructive change in policy in that a taxpayer should not expect to be able to deduct out of pocket expenses regardless of the circumstances of his case the service should assert without hesitancy in appropriate circumstances the penalties that the congress has provided in particular the negligence and fraud penalties are not currently being applied in a large number of cases where their application is fully justified the conferees note with approval the steps the service has recently taken to eliminate the backlog in the appeals_division the court’s practice of selecting test cases and holding other cases in abeyance pending the resolution of the test cases was among the management tools adopted to deal with the large number of cases it was not feasible to litigate simultaneously hundreds of cases involving substantially_similar issues here respondent’s counsel turned to the group of tefra cases including petitioner’s partnership as soon as the trial of the swanton test cases concluded in prior to that time the delays are explained by the complexities and burdens of managing the cases in circumstances comparable to those here in 113_tc_145 the court stated the mere passage of time in the litigation phase of a tax dispute does not establish error or delay by the commissioner in performing a ministerial_act the length of time required to resolve the case was a result of the government’s litigation strategy to dispose_of the criminal indictments first and the court’s disposition of the parties’ procedural motions respondent’s decision on how to proceed in the litigation phase of the case necessarily required the exercise of judgment and thus cannot be a ministerial_act we therefore conclude that the passage of years in the litigation phase of the case at bar is not attributable to error or delay in performing a ministerial_act fn ref omitted see also jacobs v commissioner tcmemo_2000_123 in consideration of the events that were occurring from date to trial of the kelley cases in we cannot conclude that the passage of time is attributable to error or delay in performing a ministerial_act the appeals officer’s partial allowance of petitioner’s claim gave petitioner relief of amounts accruing for approximately years from date to date although that result is not satisfactory to petitioner we have found no basis for further relief under the circumstances to reflect the foregoing decision will be entered for respondent
